DETAILED ACTION
This action is in response to the applicant’s amendment filed on 13 January, 2021. Claims 1 and 3-20 are pending and examined. Claims 1, 3-4, 6-16 and 18-20 are currently amended. Claim 2 is cancelled. 
Response to Amendment
The Amendment filed 13 January, 2021 has been entered. Claims 1 and 3-20 remain pending in the application. Regarding the Non-Final Office Action mailed on 14 October, 2020, applicant’s amendments to the Drawings have overcome the objections previously set forth. Applicant’s amendments to the Claims have overcome the 35 USC 112 (b) rejections previously set forth. The examiner further acknowledges applicant’s amendments to the Claims, which have been amended to avoid interpretation under 35 USC 112(f). 
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 13 January, 2021, with regard to the rejections of claims 1, 3-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that prior art fails to disclose or suggest “wherein the position controller algorithm and the velocity controller algorithm form a cascaded control loop comprising a position feedback loop and a velocity feedback loop respectively, the cascaded control loop providing rack position tracking”, the examiner respectfully disagrees. 
Tsubaki teaches torsional angle control section 140 (para 0048) and a steering angle disturbance compensation section 144 a velocity control section 130 (para 0050, Fig. 7), i.e. a 
Tsubaki does not specifically use terms of “an input rack-position command” and “a measured rack- position”, but the rack positions are related to steering angles, as disclosed by Jin (para 0041-0042: measured steering angle, para 0049: target steering angle; para 0048: rack position being calculated based on the steering angle; also see Fig. 3). Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
Claims 10 and 16 recite similar limitations as claim 1 and are rejected for similar reasons above.
With respect to the dependent claims 3-9, 11-15 and 17-20, the Applicant provides no additional arguments other than their dependency from the independent claims 1, 10 and 16. Because independent claims 1, 10 and 16 are not allowable, dependent claims 3-9, 11-15 and 17-20 are not allowable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 3-4, 6-16 and 18-20 recite “position controller algorithm”, “velocity controller algorithm”, “damping controller algorithm” or “disturbance controller algorithm”, while the specification lacks adequate written description because the specification does not describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Therefore the claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35U.S.C. 112, first paragraph (see MPEP 2185 (B)).
Claims 5 and 17 are rejected by virtue of the dependency on previously rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-4, 6-16 and 18-20 recite “position controller algorithm”, “velocity controller algorithm”, “damping controller algorithm” or “disturbance controller algorithm”, while the specification lacks adequate written description because the specification does not describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Therefore the claims are rejected under 35 U.S.C. 112(b) or pre-AIA  35U.S.C. 112, second paragraph (see MPEP 2185 (B) and (C)).
Claims 5 and 17 are rejected by virtue of the dependency on previously rejected claims.

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki (US 20200108857, hereinafter Tsubaki) in view of Jin (US20180334184, hereinafter Jin).
As to claim 1, Tsubaki teaches a system comprising: 
a processor configured to execute instructions that cause the processor to (Tsubaki, para 0003 teaches a ECU, also see Fig. 1):
perform a position controller algorithm (Tsubaki, para 0051 teaches a steering angle disturbance compensation section) configured to: 
receive a steering angle command, and a measured steering angle (Tsubaki, para 0014 teaches generating target torsional angle from the steering angle and control torsional angular velocity using deviation between target torsional angle and detected torsional angle, para 0042 teaches steering angle detected by steering angle sensor; i.e. a steering angle command and a measured steering angle; also see para 0051 for inputted steering angle and changing of the steering angle, i.e. difference between inputted steering angle and measured steering angle) and 
compute a velocity command based on a difference in the input steering angle command and the measured steering angle (Tsubaki, para 0051 teaches disturbance and changing in steering angle and outputting angular velocity according to a changing amount of the steering angle; also see Fig. 7); and 
perform a velocity controller algorithm (Tsubaki, para 0050 teaches a velocity control section) configured to: 
receive the velocity command, and a measured motor velocity (Tsubaki, para 0049-0050 teaches inputted target angular velocity and a column angular velocity used to calculate current command value, the column angular velocity is calculated from the motor angular velocity; para 0055-0056 teaches difference between target and actual angular speed; also see Fig. 7); and 
compute an input torque command based on a difference in the velocity command and the measured motor velocity (Tsubaki, para 0049-0050 teaches inputted target angular velocity and a column angular velocity used to calculate current command value, the column angular velocity is calculated from the motor angular velocity; para 0055 teaches difference between target and actual angular speed and generate current command, the difference integration item Kvi/s OR the calculated current can be considered as a torque command to the motor; para 0056 also teaches obtaining the desired torque; also see Fig. 7) and 
wherein, the system adjusts a position of a rack by generating an amount of torque corresponding to the applying the input torque command to a motor (Tsubaki, para 0050 teaches column velocity calculated from motor velocity, i.e. a torque command; para 0055 teaches outputting current command, i.e. a torque command; para 0078 teaches the system is used to rack and pinion type of EPS, i.e. motor controls rack position).
wherein the position controller algorithm and the velocity controller algorithm are arranged to form a cascaded control loop comprising a position feedback loop and a velocity feedback loop respectively, the cascaded control loop provides steering angle tracking (Tsubaki, para 0048-0050 teaches position controller, para 0051-0056 teaches velocity controller as cascaded feedback loop, also see Fig. 7).
Tsubaki does not teach receive an input rack-position command, and a measured rack- position.
However, Jin teaches receive an input rack-position command, and a measured rack- position (Jin, para 0041-0042 teaches measured steering angle, para 0049 teaches target steering angle; para 0048 teaches rack position being calculated based on the steering angle; also see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system taught by Tsubaki to include receiving an input rack-position command and a measured rack-position which can be calculated from the steering angle as taught by Jin to apply the method to a downstream type system (Tsubaki, para 0078).
As to claim 3, Tsubaki in view of Jin teaches the system of claim 1. 
Tsubaki further teaches a damping controller algorithm that is configured to: compute a first torque command by scaling the measured motor velocity using a damping term; and modify the input torque command by adding the first torque command into the input torque command for rack position tracking (Tsubaki, para 0055 teaches computing a proportional process using motor velocity with a reduction ratio, i.e. damping term, and the damping term is added to Kvi/s which is calculated by a difference between the target angular velocity and actual angular velocity of the column, i.e. the torque command; also see Fig. 7).
As to claim 4, Tsubaki in view of Jin teaches the system of claim 1.
Tsubaki further teaches a disturbance controller algorithm configured to: estimate a rack force acting on the rack; and modify the input torque command using the rack force that is estimated (Tsubaki, para 0079 teaches the target steering torque calculated based on a lateral g-force which is a force acting on the rack; also see para 0041-42 teaches target steering torque converted into a target torsional angle having a characteristic of 1/Ktor, which is a configurable parameter).
As to claim 5, Tsubaki in view of Jin teaches the system of claim 4.
Tsubaki further teaches wherein the rack force that is estimated is scaled using a configurable parameter (Tsubaki, para 0041-42 teaches target steering torque converted into a target torsional angle having a characteristic of 1/Ktor, which is a configurable parameter ).
As to claim 6, Tsubaki in view of Jin teaches the system of claim 1.
Tsubaki further teaches wherein the velocity command is computed based on a configurable parameter of the position controller algorithm (Tsubaki, para 0051 teaches disturbance and changing in steering angle and outputting angular velocity according to a changing amount of the steering angle based on a gain Kh, i.e. a configurable parameter).
As to claim 7, Tsubaki in view of Jin teaches the system of claim 6.
Tsubaki, para 0051 teaches the steering angle disturbance compensating section with a gain section Kh, i.e. a proportional controller).
As to claim 8, Tsubaki in view of Jin teaches the system of claim 1.
Tsubaki further teaches wherein the input torque command is computed based on a configurable parameter of the velocity controller algorithm (Tsubaki, para 0049-0050 teaches inputted target angular velocity and a column angular velocity used to calculate current command value, the column angular velocity is calculated from the motor angular velocity; para 0055 teaches difference between target and actual angular speed and generate current command, the difference integration item Kvi/s OR the calculated current can be considered as a torque command to the motor. The target angular velocity OR the integration time in the integral section are the configurable parameters).
As to claim 9, Tsubaki in view of Jin teaches the system of claim 8.
Tsubaki further teaches wherein the velocity controller algorithm includes a proportional- integral controller (Tsubaki, para 0055 teaches a PI controller; also see para 0077). 
As to claims 10, it is a method claim that recites substantially the same limitations as the system claims 1-2 combined. As such, claim 10 is rejected by substantially the same reasons for the claims 1-2 and are incorporated herein. 
As to claims 11, 12, 13, 14 and 15, they are method claims that recite substantially the same limitations as the system claims 3, 6, 7, 8 and 9 respectively. As such, claims 10, 11, 12 13, 14 and 15 are rejected by substantially the same reasons for the claims 3, 6, 7, 8 and 9 and are incorporated herein (see claim 1 above for rationale supporting obviousness, motivation and reasons to combine).
As to claims 16, it is a system claim that recites substantially the same limitations as the system claims 1-2 combined. As such, claim 16 is rejected by substantially the same reasons for the claims 1-2 and are incorporated herein. 
As to claim 17, Tsubaki in view of Jin teaches the steering system of claim 16. 
Tsubaki further teaches wherein the steering system is a steer by wire system (Tsubaki, para 0078 teaches a steer by wire system).
As to claims 18, 19 and 20, they are system claims that recite substantially the same limitations as the system claims 3, (6-7), (8-9) respectively. As such, claims 18, 19 and 20 are rejected by substantially the same reasons for the claims 3 and 6-9 and are incorporated herein (see claim 1 above for rationale supporting obviousness, motivation and reasons to combine).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667